Citation Nr: 0504534	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable initial rating for scars of 
the right hip, right thigh, and left thigh. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1967 to 
February 1970.

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, that denied entitlement to service 
connection for posttraumatic stress disorder (PTSD), for 
scars of the right hip, right thigh, and left thigh, for a 
hearing loss disability, and for tinnitus.  The veteran 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In a June 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating which 
represent a complete grant of the benefit sought.  

In the June 2003 rating decision, the RO granted service 
connection for scars of the right hip, right thigh, and left 
thigh and assigned a noncompensable evaluation.  The veteran 
has continued his appeal for a higher initial rating for 
these scars.    

All issues are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on their part.


REMAND

The veteran maintains that his hearing loss and for tinnitus 
are the result of in-service noise exposure.  The current 
medical evidence confirms the presence of bilateral hearing 
loss and tinnitus.  The Board is of the opinion that a VA 
examination is warranted with regard to the etiology of these 
disorders.  The Board also notes that the veteran submitted a 
private medical report dated in March 2004, which the RO has 
not had the opportunity to review.  

Concerning a compensable rating for scars, the November 2001 
VA examination indicated that the scars were not painful.  
The veteran reported painful scars in September 2003, which 
could indicate either a worsening of the scars since the 
examination.  

Finally, the rating schedule for skin scars was revised 
effective on August 30, 2002.  The veteran's claim arose 
prior to that time.  The prior version of the rating schedule 
was not addressed in the September 2003 statement of the 
case.  When rating criteria are changed during the course of 
an appeal, the criteria that are more advantageous to the 
veteran should be applied.  VAOPCGPREC 3-2000.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should furnish then veteran 
the appropriate release of information 
forms in order to obtain copies of any 
private and VA records pertaining to the 
disabilities in issue, which have not 
been previously submitted.

2.  Thereafter, the RO should schedule 
the veteran for an examination by a 
specialist (M.D.) in ear disorders to 
determine the nature and etiology of any 
hearing loss and tinnitus.  The claims 
file should be made available to the 
examiner in conjunction with the 
examination.  In addition to an 
audiological examination, any other 
testing deemed necessary should be 
performed.  The physician is requested to 
obtain a detailed history of in-service 
and post service noise exposure.  
Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not (50 
percent or greater probability) that the 
hearing loss and tinnitus, if diagnosed, 
are related active service, to include 
the in-service noise exposure?  The 
rationale for any opinion rendered should 
be included in the report.

3.  The RO should arrange for an 
examination of the service-connected 
scars involving the right hip and thigh, 
and left thigh.  The claims file should 
be made available to the examiner prior 
to the examination.  All tests deemed 
necessary should be performed.  The 
physician is asked to measure the scars.  
The physician should indicate whether the 
scars are deep or superficial, tender and 
painful on objective demonstration, 
poorly nourished with repeated 
ulceration, or result in functional 
impairment of the part affected (old 
rating criteria).  The examiner should 
also indicate whether the scars are 
superficial and unstable or superficial 
and painful on examination.

4.  Thereafter, the RO should 
readjudicate the claims, to include 
consideration of all evidence received 
since the issuance of the statement of 
the case and both the old and revised 
versions of the rating criteria.  

If the benefits sought are not granted 
the veteran should be furnished a 
supplemental statement of the case 
(SSOC), which includes the old rating 
criteria, and an opportunity to respond.  
Thereafter the case should be returned to 
the Board for further appellate 
consideration.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



